Fill in this information to identify your case:

 

United States Bankruptcy Court for the:
NORTHERN DISTRICT OF MISSISSIPPI

Case number (it known) Chapter +4

 

[J Check if this an
amended filing

 

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

If more space is needed, attach a separate sheet fo this form. On the top of any additionai pages, write the debtor's name and the case number (if
known). For more information, a separate document, instructions for Bankruptcy Forms for Non-individuals, is available.

1. Debtor's name Pacific Pleasant Investment, LLC

 

2. Ali other names debtor
used in the last 8 years

Include any assumed
names, trade names and
doing business as names

 

3. Debtor's federal
Employer Identification  XX-XXXXXXX
Number (EIN)

 

 

 

 

4. Debtor's address Principal place of business Mailing address, if different from principal place of
business
3278 Hwy 309
Byhalia, MS 38611
Number, Street, City, State & ZIP Code P.O. Box, Number, Street, City, State & ZIP Code
Marshall Location of principal assets, if different from principal
County place of business

 

Number, Street, City, State & ZIP Code

 

5. Debtor's website (URL)

 

 

6. Type of debtor M@ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP})

CJ Partnership {excluding LLP}
EF) Other. Specify:

 

 

Official Form 201 Voluntary Petition for Non-Individuais Filing for Bankruptcy page 1
Debtor ~—— Pacific Pleasant Investment, LLC Case number {if known)

Name

 

7. Describe debtor's business A. Check one:

( Health Care Business (as defined in 14 U.S.C. § 101(27A))
a Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B)}
(i Railroad (as defined in 14 U.S.C. § 101(44))

[1 Stockbroker (as defined in 11 U.S.C. § 101(53A))

C] Commodity Broker (as defined in 11 U.S.C. § 101(6))

(] Clearing Bank (as defined in 11 U.S.C. § 781(3))

I None of the above

B. Check all that apply

C0 Tax-exempt entity (as described in 26 U.S.C. §501)

(7 Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
(1 Investment advisor (as defined in 15 U.S.C. §80b-2(a41))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debter.
See http:/Awww.uscourts.gov/four-digit-national-association-naics-codes.

 

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

A debtor who is a "small
business debior” must check
the first sub-box. Adebtor as
defined in § 1182(1) who
elects fo proceed under
subchapter V of chapter 11
(whether of nat the debtor is a
“small business debtor”) must
check the second sub-box.

Check one:
[7 Chapter 7
CO Chapter 9

HE Chapter 11. Check all that apply:

C) The debtor is a small business debtor as defined in #1 U.S.C. § 101(51D), and its aggregate
noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
$2,725,625. \f this sub-box is selected, attach the most recent balance sheet, staternent of
operations, cash-flow statement, and federal income tax return or if any of these documents do not
exist, follow the procedure in 11 U.S.C. § 1416(1})(B).

HM The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
proceed under Subchapter V of Chapter 11. If this sub-box is selected, aitach the mest recent
balance sheet, statement of operations, cash-flow statement, and federa! income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § #116(1)(B).

A plan is being filed with this petition.

oo

Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

The debtor is required to file periodic reports (for exampie, 10K and 100} with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
Attachment to Voluntary Petition for Non-Individuais Filing for Bankruptcy under Chapter 11
(Official Form 201A) with this form.

[] The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
C] Chapter 12

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the last 6
years?

if more than 2 cases, attach a
separate list.

No.
CI Yes.

District When Case number

 

District When Case number

 

 

10. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases. If more than 1,
attach a separate list

MNo
(I Yes.

Debtor Relationship

 

District When Case number, if known

 

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Debtor Pacific Pleasant Investment, LLC
Name

11. Why is the case filed in
this district?

Check aif that apply:

Case number (if known}

 

= Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district.

C A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Doesthedebtorownor gy yj,
have possession of any

real property or personal [1 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

property that needs
immediate attention?

Why does the property need immediate attention? (Check aif that apply.)

C1 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

What is the hazard?

 

1 it needs to be physically secured or protected from the weather.

[1] it includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

CJ Other

 

Where is the property?

Is the property insured?

T] No

Ol] Yes. [Insurance agency
Contact name
Phone

 

Number, Street, City, State & ZIP Code

 

 

 

 

po Statistical and administrative information

 

13. Debtor's estimation of Check one:

availiable funds

Wi Funds will be available for distribution to unsecured creditors.

C1 After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

 

14. Estimated number of Mi 1-49 TI 4,000-5,000 1 25,001-50,000
creditors (C1 50-99 C1 5001-10,000 £1] 50,001-100,000
C7 100-199 C) 40,001-25,000 0 More than100,000
0 200-999
15. Estimated Assets C $0 - $50,000 @ $1,060,001 - $10 million C) $500,006,001 - $1 billion

E $50,001 - $100,000
[1 $100,061 - $500,000
[2] $500,001 - $4 milion

C] $10,000,001 - $50 million
CJ $50,000,001 - $100 million
£1 $100,600,001 - $500 miltion

C] $7,006,000,001 - $40 billion
[J $40,000,000,001 - $50 billion
C1 More than $50 biflion

 

16. Estimated liabilities CO $0 - $50,000
Cl $50,004 - $100,000
CJ $100,001 - $500,000

LJ $500,001 - $1 million

Ml $1,000,001 - $40 milion

( $10,000,004 - $50 million
C] $50,000,001 - $400 million
1 $100,000,001 - $560 million

CJ $500,000,001 - $1 billion

CO $1 .000,000,004 - $10 billion
[1 $10,000,000,001 - $50 billion
C More than $50 billion

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3
Debtor Pacific Pleasant Investment, LLC Case number (if known)
Name

ieee Request for Relief, Declaration, and Signatures

 

 

WARNING -- Bankruptcy fraud is a serious crime. Making a faise statement in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17, Declaration and signature
of authorized The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.

representative of debtor
| have been authorized to file this petition on behalf of the debtor,
| have examined the information in this petition and have a reasonable belief that the information is true and correct.

i declare under penalty of perjury that the foregoing is true and correct.

Executed on UY |S} 2020

 

 

MM /'DD 1 YYYY
A
x [Met Nrupesh Patel
Sighétife of‘authorized representative of debtor Printed name

Tite Manager

 

u/

 

 

18. Signature of attorney x LEA, f Dene Date OY/) ¢ [s ¢2 a
Signature of attorney for debtor MM /DD/YYYY

Craig M. Geno 4793
Printed name

Law Offices of Craig M. Geno, PLLC
Firm name

587 Highland Colony Parkway

Ridgeland, MS 39157
Number, Street, City, State & ZIP Code

Contact phone 604 427-0048 Email address

 

 

4793 MS
Bar number and State

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
